Title: From Benjamin Franklin to Vergennes, 31 August 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy August 31. 1779.
I have just received from M. De la Fayette a Letter, containing the Paragraph, a Copy of which I enclose praying your Excellency to cast an Eye on it. If you should not disapprove the Proposition it contains in favour of my Grandson, I am willing he should embrace this Opportunity of improving himself, in seeing the excellent Discipline of the Armies of France, hoping he will thereby be render’d more capable of serving his Country & our Common Cause. With the greatest Respect, I am ever, Your Excellency’s most obedient & most humble Servant.
B. Franklin
M. le Comte de Vergennes.
